Name: Commission Implementing Regulation (EU) 2017/1423 of 4 August 2017 amending Council Regulation (EU) 2016/44 concerning restrictive measures in view of the situation in Libya
 Type: Implementing Regulation
 Subject Matter: Africa;  international affairs;  maritime and inland waterway transport;  international trade
 Date Published: nan

 5.8.2017 EN Official Journal of the European Union L 204/80 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1423 of 4 August 2017 amending Council Regulation (EU) 2016/44 concerning restrictive measures in view of the situation in Libya THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision (CFSP) 2015/1333 of 31 July 2015 concerning restrictive measures in view of the situation in Libya, and repealing Decision 2011/137/CFSP (1), Having regard to Council Regulation (EU) 2016/44 of 18 January 2016 concerning restrictive measures in view of the situation in Libya and repealing Regulation (EU) No 204/2011 (2), and in particular Article 20(b) thereof, Whereas: (1) Annex V to Regulation (EU) 2016/44 lists vessels designated by the United Nations Sanctions Committee in accordance with paragraph 11 of United Nations Security Council Resolution (UNSCR) 2146 (2014). Those vessels are subject to a number of prohibitions under that Regulation, including the prohibition to load, transport or discharge crude oil from Libya and to access ports in the territory of the Union. (2) On 21 July 2017, the United Nations Security Council Committee added the vessel Capricorn to the list of vessels subject to restrictive measures. Therefore, Annex V to Regulation (EU) 2016/44 should be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex V to Council Regulation (EU) 2016/44 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 2017. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 206, 1.8.2015, p. 34. (2) OJ L 12, 19.1.2016, p. 1. ANNEX Annex V to Regulation (EU) 2016/44 is replaced by the following: ANNEX V LIST OF VESSELS REFERRED TO IN POINT (H) OF ARTICLE 1 AND ARTICLE 15 AND APPLICABLE MEASURES AS SPECIFIED BY THE SANCTIONS COMMITTEE Name: CAPRICORN Listed pursuant to paragraphs 10(a) and 10 (b) of resolution 2146 (2014), as extended and modified by paragraph 2 of resolution 2362 (2017) (prohibition to load, transport or discharge; prohibition to enter ports). Pursuant to paragraph 11 of resolution 2146, this designation is valid from 21 July to 21 October 2017, unless terminated earlier by the Committee pursuant to paragraph 12 of resolution 2146. Flag State: Tanzania. Additional information As of 16 July 2017, the vessel was located off shore Cyprus.